39 U.S. 478 (1840)
14 Pet. 478
THE UNITED STATES, APPELLANTS,
vs.
THE HEIRS OF ELEAZER WATERMAN, APPELLEES.
Supreme Court of United States.

The case was submitted to the Court, on the record, by Mr. Gilpin, Attorney General, for the United States.
Mr. Justice BALDWIN.
This case comes up by appeal from the Superior Court of East Florida, in which the claim of the appellees to a tract of land described in the record, was confirmed by a decree of that Court, proceeding pursuant to the acts of Congress for the final adjustment of claims to land in that territory.
It has been very candidly and properly admitted by the Attorney General, that every point involved in the case has been conclusively settled by this Court, in their former adjudications on similar cases; it therefore becomes unnecessary to state the nature of the claim now before us, further than that it is founded on a lawful grant, on conditions which have been fully performed by the grantee. This Court therefore orders, adjudges, and decrees, that the decree of the Court below, adjudging that the title of the appellees is valid under the treaty of 22d February, 1821, between the United States and Spain, the laws and customs of Spain, the law of nations, and of the United States, be, and the same is hereby, affirmed; and the cause is remanded to the Court below, with directions to further proceed therein, and to cause such further proceedings to be had as by law is directed.